United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF THE ARMY, MISSOURI
NATIONAL GUARD, St. Joseph, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-305
Issued: March 26, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 1, 2006 appellant timely appealed the September 8, 2006 merit decision of
the Office of Workers’ Compensation Programs, which denied his claim for an employmentrelated traumatic injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant’s bilateral hearing loss is causally related to his federal
employment.
FACTUAL HISTORY
On March 10, 2006 appellant, a 59-year-old automotive mechanic supervisor, filed an
occupational disease claim for hearing loss. He identified January 5, 2003 as the date of injury
and the date he first realized his condition was employment related. Appellant submitted the
results of 16 audiograms administered between 1986 and 2005. He also provided information
regarding his occupational noise exposure and military service dating back to 1966. As a

mechanic appellant was exposed to hazardous noise from trucks, air tools, air compressors and
power generators. He did not wear hearing protection devices while working as a mechanic.
Since August 1995, appellant worked as a supervisor in an office setting and he was not exposed
to hazardous noise. Additionally, he was exposed to hazardous noise during military service
from February 1966 to February 1968. Appellant also served during the Desert Storm conflict in
January 2001, where he was exposed to hazardous noise from jet planes. He indicated that a
Scud missile once exploded close to his area.
Dr. Mark J. Maslan, a Board-certified otolaryngologist and Office referral physician,
examined appellant on June 7, 2006. Based on appellant’s medical and occupational histories,
physical examination findings and audiometric studies, Dr. Maslan diagnosed bilateral
sensorineural hearing loss and otitis media. As to the cause of appellant’s hearing loss,
Dr. Maslan stated that he did not believe it was related to appellant’s work since 1995. He
explained that the pattern was not typical of noise-induced hearing loss. While appellant had
some history of noise exposure in the past, Dr. Maslan did not believe that there was significant
noise present to account for the type of hearing loss appellant presently demonstrated.
The district medical adviser reviewed Dr. Maslan’s report and advised that appellant’s
claim could not be accepted for employment-related hearing loss.
By decision dated September 8, 2006, the Office denied appellant’s occupational hearing
loss claim. The Office found that the medical evidence established that appellant’s hearing loss
was not employment related.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.2
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;

1

5 U.S.C. § 8101 et seq.

2

20 C.F.R. § 10.115(e), (f) (2006); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is
a medical question that can generally be resolved only by rationalized medical opinion evidence. See Robert G.
Morris, 48 ECAB 238 (1996). A physician’s opinion on the issue of whether there is a causal relationship between
the claimant’s diagnosed condition and the implicated employment factors must be based on a complete factual and
medical background of the claimant. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, in order to be
considered rationalized, the opinion must be expressed in terms of a reasonable degree of medical certainty, and
must be supported by medical rationale, explaining the nature of the relationship between the diagnosed condition
and appellant’s specific employment factors. Id.

2

and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.3
ANALYSIS
The Board finds that the case is not in posture for decision. Dr. Maslan, the Office
referral physician, was confused about the type and duration of appellant’s federal civilian
occupational noise exposure. He indicated that appellant’s post-1995 occupational exposure was
insufficient to cause his current level of hearing loss. Dr. Maslan attributed appellant’s pre-1995
hearing loss to prior military service, which based on the current record either ended in
February 1968 or some time after March 1978.4 However, Dr. Maslan did not address the
significance of appellant’s occupational exposure during the period beginning in August 1983
through the time appellant assumed his supervisory responsibilities in August 1995. The district
medical adviser did not offer an opinion as to whether Dr. Maslan’s assessment was proper. He
merely advised the Office that it could not accept appellant’s claim based on the doctor’s
findings.
Proceedings under the Act are not adversarial in nature and the Office is not a
disinterested arbiter. While the claimant has the burden to establish entitlement to compensation,
the Office shares responsibility in the development of the evidence to see that justice is done.5
Once the Office undertakes development of the record, it must do a complete job in procuring
medical evidence that will resolve the relevant issues in the case.6 The reports provided by
Dr. Maslan and the district medical adviser are not rationalized and, therefore, the Office did not
properly discharge its responsibilities in developing the record.7 On remand, the Office should
refer appellant, the case record and a statement of accepted facts to an appropriate specialists for
an evaluation and a rationalized medical opinion regarding whether appellant’s claimed bilateral
hearing loss is causally related to his federal civilian occupational exposure. After the Office has
developed the case record to the extent it deems necessary, a de novo decision shall by issued.
CONCLUSION
The Board finds that the case is not in posture for decision.

3

Victor J. Woodhams, supra note 2.

4

It is unclear from the record whether appellant’s tenure with the National Guard beginning March 1978 was as a
federal civilian employee or whether he was on active duty. The Office in its May 9, 2006 statement of accepted
facts characterized appellant’s March 1978 involvement with the National Guard as military service. However, it is
not apparent from the record how the Office reached this conclusion.
5

Horace L. Fuller, 53 ECAB 775, 777 (2002); James P. Bailey, 53 ECAB 484, 496 (2002); William J. Cantrell,
34 ECAB 1223 (1983).
6

Richard F. Williams, 55 ECAB 343, 346 (2004).

7

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the September 8, 2006 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this opinion.
Issued: March 26, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

